JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-13-01059-CV

                             TYRONE TANNER, Appellant

                                            V.

                             KATHLEEN BLACK, Appellee

   Appeal from the 434th District Court of Fort Bend County. (Tr. Ct. No. 12-DCV-
                                      198557).

       This case is an appeal from the final judgment signed by the trial court on
September 9, 2013. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that there was reversible error in the trial
court’s judgment in that it struck Tyrone Tanner’s individual pleadings and ordered him
to pay Kathleen Black’s attorney’s fees and costs of court as a sanction. Accordingly, the
Court reverses the trial court’s judgment and remands the case to the trial court for
further proceedings consistent with this Court’s opinion.

       The Court orders that the appellee, Kathleen Black, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered March 12, 2015.
Panel consists of Justices Keyes, Bland, and Massengale. Opinion delivered by Justice
Massengale.